Filed 4/29/14 P. v. Nunez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060120

v.                                                                       (Super.Ct.Nos. RIF1302664 &
                                                                          RIF1307709
RICHARD NUNEZ, JR.,
                                                                         OPINION
         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Loleena H. Ansari, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a negotiated plea agreement, in case No. RIF1302664, defendant

and appellant Richard Nunez, Jr., pled guilty to felony grand theft (Pen. Code, § 487,




                                                             1
subd. (c));1 in return, the remaining charges were dismissed and defendant was sentenced

to the low term of 16 months in state prison to be served concurrently with the agreed-

upon term in case No. RIF1307709. In case No. RIF1307709, defendant pled guilty to

robbery (§ 211); in exchange the remaining allegations were dismissed and defendant

was sentenced to a stipulated term of two years in state prison. Defendant appeals from

the judgment, challenging the sentence or other matters occurring after the plea as well as

the validity of the plea. We find no error and affirm.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND

       On June 7, 2013, defendant took personal property from Jane Doe by force or fear

in the County of Riverside.

       On July 14, 2013, defendant took personal property from Trevor N. by force or

fear in the County of Riverside.

       On July 11, 2013, in case No. RIF1302664, a felony complaint was filed, charging

defendant with robbery (§ 211; count 1) and misdemeanor battery (§ 243, subd. (e)).

       On July 31, 2013, in case No. RIF1307709, a felony complaint was filed together

with a petition to revoke defendant’s probation in a prior case. The complaint charged

defendant with robbery (§ 211; count 1); being an accessory after the fact (§ 32; count 2);

and misdemeanor resisting an officer (§ 148, subd. (a)(1)). The petition to revoke




       1   All future statutory references are to the Penal Code unless otherwise stated.


                                               2
defendant’s probation in case No. RIM1117174 alleged that defendant violated the terms

and conditions of his probation by violating the law.

       On October 16, 2013, defendant brought a Marsden2 motion in both cases,

claiming his trial counsel was not adequately working on his cases, explaining his

maximum sentences, and making any counteroffers on his behalf. After examining

defendant and counsel, the trial court denied the Marsden motion, finding defendant did

not provide any evidence to show trial counsel failed to accomplish her duties or did

anything wrong.

       Defendant thereafter entered into negotiated pleas in both cases. In case

No. RIF1302664, after the People added a third count of felony grand theft (§ 487,

subd. (c)), defendant pled guilty to that added count. In return, the remaining

charges would be dismissed and defendant would be sentenced to a stipulated term of

16 months in state prison to be served concurrently with the agreed-upon term in case

No. RIF1307709. In case No. RIF1307709, defendant pled guilty to robbery (§ 211); in

exchange the remaining allegations would be dismissed and defendant would be

sentenced to a stipulated term of two years in state prison. Defendant also admitted to

violating his probation in his prior case. After examining defendant, the trial court found

the pleas and admissions were entered into freely and voluntarily; that defendant

knowingly and intelligently waived his rights; and that there was a factual basis for his

pleas. Defendant thereafter requested to be immediately sentenced. Defendant was

       2   People v. Marsden (1970) 2 Cal.3d 118 (Marsden).


                                             3
sentenced in accordance with his plea agreements and awarded 165 days credit for time

served in case No. RIF1302664, and 95 days in case No. RIF1307709.3

       On November 25, 2013, defendant timely filed a notice of appeal, challenging the

sentence or other matters occurring after the plea as well as the validity of the plea.

Defendant alleged that he received ineffective assistance of counsel and that he was

coerced into pleading guilty. Defendant also requested a certificate of probable cause.

On November 27, 2013, the trial court denied defendant’s request for a certificate of

probable cause.

                                              II

                                       DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.




       3 In his probation violation case, case No. RIM1117174, the trial court revoked
and terminated defendant’s probation, and sentenced defendant to 365 days with credit of
389 days for time served. The court noted that the probation case was “done” and that
defendant’s fines and fees were collectable as a civil judgment.


                                              4
       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            III

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAMIREZ
                                                                                      P. J.
We concur:



RICHLI
                          J.



MILLER
                          J.




                                            5